Slip Op. 02-72

             UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
CONSOLIDATED BEARINGS COMPANY,      :
                                    :
                    Plaintiff,      :
                                    :   Court No. 98-09-02799
                    v.              :
                                    :
THE UNITED STATES,                  :
                                    :
                    Defendant.      :
___________________________________:



                                  ORDER

     Upon receipt and consideration of the defendant’s motion for

clarification dated July 18, 2002, and the plaintiff’s comments to

the aforesaid motion dated July 22, 2002, this Court recognizes

that there was an error committed in handling of the United States

Department   of   Commerce,    International   Trade   Administration’s

(“Commerce”) Final Results of Redetermination Pursuant to Court

Remand: Administrative Review of the Antidumping Duty Order on

Tapered Roller Bearings and Parts Thereof, Finished and Unfinished,

from the People’s Republic of China (“Remand Results II”) (April

17, 2002), issued pursuant to the Court’s order in Consolidated

Bearing Co. v. United States, 26 CIT ___, 182 F. Supp. 2d 1380

(2002).


     Commenting on the Remand Results II, the plaintiff raises the

following points: (a) in its pursuit of the course of action
Consol. Court No. 97-02-00216                                                 Page 2


designated in the Remand Results II, “Commerce hopes to avoid

[Commerce’s]   inevitable        day   of    reckoning      [of   dumping    margins

specifically for the merchandise entered by the plaintiff during

the period of review (“POR”) at issue] as well as [Commerce’s]

responsibility as an agency to issue appropriate instructions”; (b)

in the Remand Results II, Commerce “chose a result that ha[s] no

relevance to [the plaintiff’s] imports of [the merchandise at issue

during [the POR]”; and (c) the course of actions chosen by Commerce

in the Remand Results II would “divulge proprietary data [of

another entity]    to     [the    plaintiff,        and    this   wrongful   act    by

Commerce is feasible since that proprietary data] is not subject to

[a] judicial protective order in this proceedings.” Pl.’s Comments

Concerning Def.’s Mot. Clarification (“Pl.’s Comments”) at 2-3

(emphasis supplied).


     The Court is not convinced by these arguments. There could be

no “inevitable day of reckoning” for Commerce, same as there is no

Commerce’s “responsibility . . . to issue appropriate instructions”

under the holdings of Consolidated Bearing Co. v. United States

(“Consolidated I”), 25 CIT ___, 166 F. Supp. 2d 580 (2001), and

Consolidated Bearing Co. v. United States (“Consolidated II”), 26

CIT ___, 182 F. Supp. 2d 1380 (2002), since both cases required

Commerce to liquidate all plaintiff’s imports of the subject

merchandise    imported    during      the    POR    “in    accordance   with      the
Consol. Court No. 97-02-00216                                         Page 3


September 9, 1997, liquidation instructions.”          Consolidated II, 26

CIT at ___, 182 F. Supp. 2d at 1384.       Thus, the only “appropriate

instructions” are the September 9, 1997, liquidation instructions,

and the only “reckoning” that Commerce was obligated to execute was

the reckoning included in the text of the September 9, 1997,

liquidation instructions.


     Furthermore, since, under the September 9, 1997, liquidation

instructions,     “the   merchandise    [which     was]   produced   by   [a

particular    manufacturer]     and   imported    by   certain   designated

importers, the list of which did not include [the plaintiff, had to

be liquidated] at certain rates,” Consolidated I, 25 CIT at ___,

166 F. Supp. 2d at 582, these very rates, the ones determined under

the September 9, 1997, liquidation instructions, are the only rates

applicable to the plaintiff’s merchandise.          Therefore, Commerce’s

decision     to   “instruct    [the   United     States   Customs    Service

(“Customs”)] to use ad valorem rates [for] each class or kind of

[the plaintiff’s merchandise that would be equal to the rates

Commerce] calculated” under the September 9, 1997, liquidation

instructions for corresponding classes or kinds of merchandise

imported by another entity, would not create “a result that ha[s]

no relevance to [the plaintiff’s] imports of [the merchandise at

issue during” the POR.        Compare (“Pl.’s Comments”)

at 2.
Court No. 98-09-02799                                       Page 4


     Therefore, having re-reviewed the Remand Results II, it is

hereby


     ORDERED that the Remand Results II are affirmed in their

entirety,1 the Court’s order of July 9, 2002, is vacated; and it is

further


     ORDERED that since all other issues have been decided, this

case is dismissed.




                                     ___________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE

Dated:    July 24, 2002
          New York, New York




     1

     This reconsideration of the Remand Results II is given on the
merits of the Remand Results II, as read in light of Consolidated
I, 25 CIT ___, 166 F. Supp. 2d 580, and Consolidated II, 26 CIT
___, 182 F. Supp. 2d 1380. While the Court appreciates Commerce’s
reminders that: (a) Commerce is not equipt with the power to
actually liquidate the plaintiff’s entries (versus instructing
Customs to do so); and (b) Commerce is prohibited from instructing
Customs to liquidate the plaintiff’s entries prior to the issuance
of a final Court’s decision, these issues are irrelevant either to
the merits of this case or to the grounds for the Court’s
reconsideration.
                             ERRATUM

           Consolidated Bearing Co. v. United States,
   Court No.98-09-02799, Slip-Op. 02-72, dated July 24, 2002.

The headings on pp. 2 and 3 should read as Court No. 98-09-02799.


                                                  July 25, 2002.